USCA11 Case: 19-13437   Date Filed: 11/18/2020   Page: 1 of 4



                                                        [DO NOT PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 19-13437
                       Non-Argument Calendar
                     ________________________

               D.C. Docket No. 2:19-cr-00136-LSC-JHE-1



UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                    versus

KENNETH EARL HOOKS,

                                                        Defendant-Appellant.


                     ________________________

                           No. 19-13564
                       Non-Argument Calendar
                     ________________________

              D.C. Docket No. 2:18-cr-00249-LSC-JHE-1



UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                               versus
          USCA11 Case: 19-13437       Date Filed: 11/18/2020    Page: 2 of 4




KENNETH EARL HOOKS,

                                                               Defendant-Appellant.

                           ________________________

                   Appeals from the United States District Court
                      for the Northern District of Alabama
                          ________________________

                                (November 18, 2020)

Before MARTIN, ROSENBAUM, and BRANCH, Circuit Judges.

PER CURIAM:

      In this consolidated appeal, Kenneth Hooks appeals his statutory maximum

total sentence of two consecutive life terms plus 120 years’ imprisonment, imposed

after he pleaded guilty to four counts of production of child pornography, one

count of coercion and enticement of a minor to engage in sexual activity, and one

count of transportation of a minor for sexual purposes. Hooks argues that (1) the

district court failed to explain adequately the reasons for the imposed sentences

and failed to consider his mitigation-related arguments; (2) the district court erred

by failing to consider the directive of U.S.S.G. § 5G1.2(c) that sentences for

multiple offenses shall run concurrently; and (3) his total sentence is substantively

unreasonable. Because the record in this case does not facilitate meaningful

appellate review of the sentence, we vacate and remand for resentencing.



                                          2
          USCA11 Case: 19-13437       Date Filed: 11/18/2020    Page: 3 of 4



      Briefly, after Hooks pleaded guilty to the six child-pornography related

counts, the United States Probation Office prepared a presentence investigation

report (“PSI”), indicating that Hooks’s applicable guideline range was life. Hooks

did not object to the PSI, and the district court adopted it. After hearing argument

from the parties as to the appropriate sentence and listening to statements from

Hooks and others, the district court explained that Hooks’s case “calls out for a

guideline sentence, which is life.” The district court then imposed the statutory

maximum of a life sentence as to each of the enticement of a minor and

transportation of a minor counts, and a 30-year sentence as to each of the

production of child pornography counts, but it ran all terms consecutively,

resulting in a total sentence of two consecutive life terms plus 120 years’

imprisonment. Hooks’s counsel objected to the sentence as “being exceptionally

unreasonable,” and the district court again noted “this is a guideline sentence.”

The district court also noted in its statement of reasons that it imposed a sentence

within the guideline range.

      As the government notes on appeal, Hooks’s sentence was arguably above

the guideline range due to the imposition of consecutive sentences. Yet the district

court clearly stated multiple times that it intended to impose (and believed it did

impose) a guideline sentence. Thus, there is a tension between the district court’s

statements and the total sentence imposed, which we cannot reconcile based on the


                                          3
           USCA11 Case: 19-13437           Date Filed: 11/18/2020       Page: 4 of 4



record before us. Therefore, we vacate Hooks’s sentences and remand the case for

resentencing.1

       Additionally, Hooks’s request that we order the case reassigned to a

different district court judge for resentencing is DENIED.

       VACATED AND REMANDED.




       1
          We express no opinion on the sentence itself and note that the district court may
impose the same sentence on remand if it believes this is the appropriate sentence. Regardless of
the sentence imposed, the district court must clarify if it is imposing a guidelines sentence or a
variance. If it imposes a variance, the district court must state its reasons for imposing such
sentence on the record in order to facilitate meaningful appellate review. United States v.
Dougherty, 754 F.3d 1353, 1362 (11th Cir. 2014) (“A district court making an upward variance
must have a justification compelling enough to support the degree of the variance and complete
enough to allow meaningful appellate review.”).
                                                4